 

Exhibit 10.5

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of April 22, 2015, among XPRESSPA HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), each of the Affiliates and
Subsidiaries of the Borrower from time to time party hereto (each such Affiliate
and Subsidiary, individually, a “Guarantor” and, collectively, the “Guarantors”;
the Guarantors and the Borrower are referred to herein individually as a
“Grantor” and collectively as the “Grantors”) and ROCKMORE INVESTMENT MASTER
FUND LTD. (the “Lender”).

 

The Borrower and the Lender are parties to the Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) between the Borrower and the Lender. The
Guarantors and the Lender are parties to a Subsidiary Guarantee dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Guarantee Agreement”) among the Borrower, the Guarantors and the
Lender, pursuant to which the Guarantors have agreed to guarantee all of the
Obligations of the Borrower under the Credit Agreement.

 

It is a condition to the obligation of the Lender to make the Loan under the
Credit Agreement that the Grantors shall have executed and delivered this
Security Agreement.

 

Accordingly, in consideration of the foregoing, the Grantors and the Lender
hereby agree as follows:

 

Section 1.          Definitions

 

(a)          Unless the context otherwise requires, capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

(b)          As used herein, the following terms shall have the following
meanings:

 

“Account Debtor”: as defined in the NYUCC.

 

“Accounts”: as defined in the NYUCC.

 

“Accounts Receivable”: all Accounts and all right, title and interest in any
returned goods, together with all rights, titles, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and resales, and all related security interests, liens and pledges,
whether voluntary or involuntary, in each case whether now existing or owned or
hereafter arising or acquired.

 

“Chattel Paper”: as defined in the NYUCC.

 

“Collateral”: with respect to any Grantor, all personal property of every kind
and nature, wherever located, whether now owned or hereafter acquired or
arising, and all Proceeds and products thereof, including, without limitation,
all (i) Accounts Receivable, (ii) Equipment, (iii) General Intangibles, (iv)
Inventory, (v) Instruments, (vi) Pledged Debt, (vii) Pledged Equity, (viii)
Documents, (ix) Chattel Paper (whether tangible or electronic), (x) Deposit
Accounts, (xi) Letter of Credit Rights (whether or not the letter of credit is
evidenced in writing), (xii)

 

 

 

  

Commercial Tort Claims, (xiii) Intellectual Property, (xiv) Supporting
Obligations, (xv) any other contract rights or rights to the payment of money,
(xvi) insurance claims and proceeds, (xvii) tort claims and (xviii) unless
otherwise agreed upon in writing by such Grantor and the Lender, other property
owned or held by or on behalf of such Grantor that may be delivered to and held
by the Lender pursuant to the terms hereof. Notwithstanding anything to the
contrary in any Loan Document, for purposes hereof, the term “Collateral” shall
not include (i) any right under any General Intangible if the granting of a
security interest therein or an assignment thereof would violate any enforceable
provision of such General Intangible and (ii) any Equity Interest of any Grantor
in any Subsidiary that is not an Active Domestic Subsidiary.

 

“Commercial Tort Claims”: as defined in the NYUCC.

 

“Copyright License”: any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Grantor or which such Grantor otherwise has the right to license, or granting
any right to such Grantor under any Copyright now or hereafter owned by any
third party, and all rights of such Grantor under any such agreement.

 

“Copyrights”: all of the following now owned or hereafter acquired by any
Grantor: (i) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (ii) all registrations and applications for registration of
any such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

 

“Deposit Accounts”: as defined in the NYUCC.

 

“Documents”: as defined in the NYUCC.

 

“Equipment”: as defined in the NYUCC, and shall include, without limitation, all
equipment, furniture and furnishings, and all tangible personal property similar
to any of the foregoing, including tools, parts and supplies of every kind and
description, and all improvements, accessions or appurtenances thereto, that are
now or hereafter owned by any Grantor.

 

“Equity Interests”: with respect to (i) a corporation, the capital stock
thereof, (ii) a partnership, any partnership interest therein, including all
rights of a partner in such partnership, whether arising under the partnership
agreement of such partnership or otherwise, (iii) a limited liability company,
any membership interest therein, including all rights of a member of such
limited liability company, whether arising under the limited liability company
agreement of such limited liability company or otherwise, (iv) any other firm,
association, trust, business enterprise or other entity that is similar to any
other Person listed in clauses (i), (ii) and (iii), and this clause (iv), of
this definition, any equity interest therein or any other interest therein that
entitles the holder thereof to share in the net assets, revenue, income,
earnings or losses thereof or to vote or otherwise participate in any election
of one or more members of the managing body thereof and (v) all warrants and
options in respect of any of the foregoing and all other securities that are
convertible or exchangeable therefor.

 

 

 

  

“General Intangibles”: as defined in the NYUCC, and shall include, without
limitation, all corporate or other business records, indemnification claims,
contract rights (including rights under leases, whether entered into as lessor
or lessee, interest rate protection agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts Receivable
or payment by the relevant obligor of any of the Pledged Debt.

 

“Instruments”: as defined in the NYUCC.

 

“Intellectual Property”: all intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, Licenses, trade secrets,
confidential or proprietary technical and business information, customer lists,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Inventory”: as defined in the NYUCC, and shall include, without limitation, all
goods of any Grantor, whether now owned or hereafter acquired, held for sale or
lease, or furnished or to be furnished by any Grantor under contracts of
service, or consumed in any Grantor’s business, including raw materials,
intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Letter of Credit Rights”: as defined in the NYUCC.

 

“License”: any Patent License, Trademark License, Copyright License or other
license or sublicense to which any Grantor is a party, including those listed on
Schedule 6.

 

“NYUCC”: the UCC as in effect from time to time in the State of New York.

 

“Obligations”: (i) the due and punctual payment of (x) principal of and premium,
if any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans and the
Reimbursement Obligations, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (y)
all other monetary obligations, including fees, commissions, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any Guarantor under
the Credit Agreement and the other Loan Documents, or that are otherwise payable
under the Credit Agreement or any other Loan Document, and (ii) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of the Borrower or any Guarantor under or pursuant to the Credit Agreement and
the other Loan Documents.

 

 

 

  

“Patent License”: any written agreement, now or hereafter in effect, granting to
any third party any right to make, use or sell any invention on which a Patent,
now or hereafter owned by any Grantor or which any Grantor otherwise has the
right to license, is in existence, or granting to any Grantor any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of any Grantor under any such agreement.

 

“Patents”: all of the following now owned or hereafter acquired by any Grantor:
all letters patent of the United States or any other country, all registrations
and recordings thereof, and all applications for letters patent of the United
States or any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 6, and all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use or sell the inventions disclosed or claimed therein.

 

“Pledged Debt”: all right, title and interest of any Grantor to the payment of
any loan, advance or other debt of every kind and nature (other than Accounts
Receivable and General Intangibles), whether due or to become due, whether or
not it has been earned by performance, and whether now or hereafter acquired or
arising in the future, other than intercompany debt among the Grantors incurred
for cash management purposes in the ordinary course of business.

 

“Pledged Equity”: with respect to any Grantor, all right, title and interest of
such Grantor in any Equity Interests of any now existing or hereafter acquired
or organized Active Domestic Subsidiary, whether now or hereafter acquired or
arising in the future.

 

“Pledged Securities”: the Pledged Debt, the Pledged Equity and all notes,
chattel paper, instruments, certificates, files, records, ledger sheets and
documents covering, evidencing, representing or relating to any of the
foregoing, in each case whether now existing or owned or hereafter arising or
acquired.

 

“Proceeds”: as defined in the NYUCC, and shall include, without limitation, any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of Collateral and any payment
received from any insurer or other person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, including (i) any
claim of any Grantor against any third party for (and the right to sue and
recover for and the rights to damages or profits due or accrued arising out of
or in connection with) past, present or future infringement or dilution of any
Intellectual Property now or hereafter owned by any Grantor, or licensed under
any license, (ii) subject to Section 6, all rights and privileges with respect
to, and all payments of principal or interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, any of the Pledged
Securities and (iii) any and all other amounts from time to time paid or payable
under or in connection with the Collateral.

 

 

 

  

“Security Interest”: as defined in Section 2(a).



“Supporting Obligations”: as defined in the NYUCC.

 

“Trademark License”: any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Grantor or which any Grantor otherwise has the right to license, or granting to
any Grantor any right to use any Trademark now or hereafter owned by any third
party, and all rights of any Grantor under any such agreement.

 

“Trademarks”: all of the following now owned or hereafter acquired by any
Grantor: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule 6, (ii) all goodwill associated therewith or symbolized
thereby and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.

 

“UCC”: with respect to any jurisdiction, the Uniform Commercial Code as from
time to time in effect in such jurisdiction.

 

The principles of construction specified in Section 1.02 of the Credit Agreement
shall be applicable to this Security Agreement.

 

Section 2.            Grant of Security Interest; No Assumption of Liability

 

(a)        As security for the payment or performance, as applicable, in full of
the Obligations, each of the Grantors hereby bargains, sells, conveys, assigns,
sets over, pledges, hypothecates and transfers to the Lender, and hereby grants
to the Lender, a security interest in, all of the right, title and interest of
such Grantor in, to and under the Collateral (the “Security Interest”). Without
limiting the foregoing, the Lender is hereby authorized to file one or more
financing statements, continuation statements, recordation filings or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each of the Grantors, without the
signature of any Grantor, and naming any Grantor or the Grantors, as applicable,
as debtors and the Lender as secured party.

 

(b)        The Security Interest is granted as security only and shall not
subject the Lender to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Collateral.

 

Section 3.            Delivery of the Collateral

 

Each of the Grantors shall promptly deliver or cause to be delivered to the
Lender any and all notes, chattel paper, instruments, certificates, files,
records, ledger sheets and documents

 

 

 

  

covering, evidencing, representing or relating to any of the Pledged Securities,
or any other amount that becomes payable under or in connection with any
Collateral, owned or held by or on behalf of such Grantor, in each case
accompanied by (i) in the case of any notes, chattel paper, instruments or stock
certificates, stock powers duly executed in blank or other instruments of
transfer satisfactory to the Lender and such other instruments and documents as
the Lender may reasonably request and (ii) in all other cases, proper
instruments of assignment duly executed by such Grantor and such other
instruments or documents as the Lender may reasonably request. Each Grantor will
cause any Pledged Debt owed or owing to such Grantor by any Person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Lender pursuant to the terms hereof. Each of the Grantors shall cause each
issuer of Pledged Equity that constitutes uncertificated securities to (i)
register transfer each item of such Pledged Equities in the name of the Lender
and (ii) deliver to the Lender by telecopy a certified copy of the then current
register of equity-holders in such issuer, with such transfer and any other
pledges of equity duly noted.

 

Section 4.            Representations and Warranties

 

Each of the Grantors, jointly with the others and severally, represents and
warrants to the Lender that:

 

(a)          Such Grantor has good and valid rights in and title to the
Collateral and has full power and authority to grant to the Lender the Security
Interest in the Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Security Agreement, without
the consent or approval of any other person other than any consent or approval
which has been obtained.

 

(b)          Schedule 1 sets forth (i) the legal name of each of the Grantors,
as such name appears in its organizational documents and (ii) the address of the
chief executive office of each of the Grantors.

 

(c)          Schedule 2 sets forth (i) the jurisdiction of organization or
formation of each of the Grantors, (ii) a list of all other names (including
trade names or similar appellations) used by each of the Grantors or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years, (iii)
all changes by each of the Grantors to its identity or organizational structure
(including, without limitation, mergers, consolidations and acquisitions, and
any change in the form, nature or jurisdiction of organization) within the past
five years and to the extent of any such changes, Schedule 2 sets forth the
information required by clauses (i) of Section 4 (b) and clause (i) of this
Section 4(c) as to each acquiree or constituent party to a merger or
consolidation and (iv) the Federal Taxpayer Identification Number of each of the
Grantors and the organizational identification number of each of the Grantors,
if any, issued by the jurisdiction of such Grantor’s organization or formation.

 

(d)          Schedule 3 sets forth (i) all locations where each of the Grantors
maintains any books or records relating to any Accounts Receivable or Pledged
Debt (with each location at which chattel paper, if any, is kept being indicated
by an “*”), (ii) all other material places of business of each of the Grantors
and all other locations where such Grantor maintains any

 

 

 

  

Collateral and (iii) the names and addresses of all persons other than such
Grantor that have possession of any of its Collateral.

 

(e)          The Security Interest constitutes: (i) a legal and valid Lien on
and security interest in all of the Collateral securing the payment and
performance of the Obligations; (ii) subject to (A) filing Uniform Commercial
Code financing statements, or other appropriate filings, recordings or
registrations containing a description of the Collateral owned or held by or on
behalf of such Grantor (including, without limitation, a counterpart or copy of
this Security Agreement) in each applicable governmental, municipal or other
office and (B) the delivery to the Lender of any instruments or certificated
securities included in such Collateral, a perfected security interest in such
Collateral to the extent that a security interest may be perfected by filing,
recording or registering a financing statement or analogous document, or by the
Lender’s taking possession of such instruments or certificated securities
included in such Collateral, in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC or other
applicable law in such jurisdictions; and (iii) subject to the receipt and
recording of this Agreement or other appropriate instruments or certificates
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, a security interest that shall be perfected in
all Collateral consisting of Intellectual Property in which a security interest
may be perfected by a filing or recordation with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

(f)          The Security Interest is and shall be prior to any other Lien on
any of the Collateral owned or held by or on behalf of such Grantor other than
Liens expressly permitted pursuant to the Loan Documents. The Collateral owned
or held by or on behalf of such Grantor is so owned or held by it free and clear
of any Lien, except for Liens expressly permitted pursuant to the Loan
Documents.

 

(g)          With respect to each Account Receivable: (i) no transaction giving
rise to such Account Receivable violated or will violate any applicable federal,
state or local law, rule or ordinance, the violation of which could reasonably
be expected to have a Material Adverse Effect, (ii) each such Account Receivable
is not subject to terms prohibiting the assignment thereof or requiring notice
or consent to such assignment, except for notices and consents that have been
obtained and (iii) each such Account Receivable represents a bona fide
transaction which requires no further act on such Grantor’s part to make such
Account Receivable payable by the account debtor with respect thereto, and, to
the Grantor’s knowledge, such Account Receivable is not subject to any offsets
or deductions and does not represent any consignment sales, guaranteed sale,
sale or return or other similar understanding or any obligation of any Affiliate
of such Grantor.

 

(h)          With respect to all Inventory: (i) such Inventory is located on the
premises set forth on Schedule 1 or 3 hereto, or is Inventory in transit for
sale in the ordinary course of business, (ii) such Inventory was not produced in
violation of the Fair Labor Standards Act or subject to the “hot goods”
provisions contained in Title 29 U.S.C. §215, (iii) no such Inventory is subject
to any Lien other than Liens permitted by Section 7.02 of the Credit Agreement,
and (iv) such Inventory has been acquired by the Grantors in the ordinary course
of business.

 

 

 

  

(i)          Attached hereto as Schedule 4 is a true and correct list of all of
the Pledged Equity owned or held by or on behalf of each of the Grantors, in
each case setting forth the name of the issuer of such Pledged Equity, the
number of any certificate evidencing such Pledged Equity, the registered owner
of such Equity Interest, the number and class of such Pledged Equity and the
percentage of the issued and outstanding Equity Interests of such class
represented by such Pledged Equity. The Pledged Equity has been duly authorized
and validly issued and is fully paid and nonassessable, and is free and clear of
all Liens other than Liens granted pursuant to this Security Agreement and other
Liens expressly permitted by the Loan Documents.

 

(j)          Attached hereto as Schedule 5 is a true and correct list of all of
the Pledged Debt owned by or on behalf of each of the Grantors, in each case
setting forth the name of the party from whom such Pledged Debt is owed or
owing, the principal amount thereof, the date of incurrence thereof and the
maturity date, if any, with respect thereto. All Pledged Debt owed or owing to
each Grantor will be on and as of the date hereof evidenced by one or more
promissory notes pledged to the Lender under the Security Agreement.

 

(k)          Attached hereto as Schedule 6 is a true and correct list of
Intellectual Property owned by or on behalf of each of the Grantors, in each
case identifying each Copyright, Copyright License, Patent, Patent License,
Trademark and Trademark License in sufficient detail and setting forth with
respect to each such Copyright, Copyright License, Patent, Patent License,
Trademark and Trademark License, the registration number, the date of
registration, the jurisdiction of registration and the date of expiration
thereof.

 

Section 5.             Covenants

 

(a)          Each of the Grantors shall provide the Lender with not less than 10
Business Days prior written notice of any change (i) in its legal name, (ii) in
its jurisdiction of organization or formation, (iii) in the location of its
chief executive office or principal place of business, (iv) in its identity or
legal or organizational structure or (v) in its organization identification
number or its Federal Taxpayer Identification Number. No Grantor shall effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the Lender
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (subject only
to Liens expressly permitted to be prior to the Security Interest pursuant to
the Loan Documents). Each Grantor shall promptly notify the Lender if any
material portion of the Collateral owned or held by or on behalf of such Grantor
is damaged or destroyed.

 

(b)          Each of the Grantors shall maintain, at its own cost and expense,
such complete and accurate records with respect to the Collateral owned or held
by it or on its behalf as is consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which it is engaged, but in any event to
include complete accounting records indicating all payments and proceeds
received with respect to any part of such Collateral, and, at such time or times
as the Lender may reasonably request, promptly to prepare and deliver to the
Lender copies of such records a duly certified by an officer of such Grantor.

 

 

 

  

(c)          Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01(a) of the
Credit Agreement, at the request of the Lender, the Borrower shall deliver to
the Lender a certificate executed by an Authorized Signatory of the Borrower,
(i) setting forth the information contained on Schedules 1, 2, 4, 5 and 6 or
confirming that there has been no change in such information since the date of
this Security Agreement or the date of the most recent certificate delivered
pursuant to this paragraph and (ii) certifying that the Borrower and the
Guarantors are in compliance with all of the terms of this Security Agreement.

 

(d)          Each of the Grantors shall, at its own cost and expense, take any
and all actions reasonably necessary to defend title to the Collateral owned or
held by it or on its behalf against all persons and to defend the Security
Interest of the Lender in such Collateral and the priority thereof against any
Lien not expressly permitted pursuant to the Loan Documents.

 

(e)          Each of the Grantors shall, at its own expense, execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Lender may from time to time
reasonably request to preserve, protect and perfect the Security Interest
granted by it and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with its execution and delivery of
this Security Agreement, the granting by it of the Security Interest and the
filing of any financing statements or other documents in connection herewith or
therewith.

 

(f)          Each of the Grantors shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, and such Grantor shall, jointly with the
others and severally, indemnify and hold harmless the Lender from and against
any and all liability for such performance.

 

(g)          None of the Grantors shall make or permit to be made an assignment,
pledge or hypothecation of the Collateral owned or held by it or on its behalf,
or shall grant any other Lien in respect of such Collateral, except as expressly
permitted by the Loan Documents. Except for the Security Interest, no Grantor
shall make or permit to be made any transfer of such Collateral, and each
Grantor shall remain at all times in possession of such Collateral and shall
remain the direct owner, beneficially and of record, of the Pledged Equity
included in such Collateral, except that prior to the occurrence of an Event of
Default, the Grantors may use and dispose of the Collateral in any lawful manner
not inconsistent with the provisions of this Security Agreement, the Credit
Agreement or any other Loan Document. Without limiting the generality of the
foregoing, each Grantor shall not peiinit any Inventory to be in the possession
or control of any warehouseman, bailee, agent or processor at any time unless
such warehouseman, bailee, agent or processor shall have been notified of the
Security Interest.

 

(h)          None of the Grantors will, without the Lender’s prior written
consent, grant any extension of the time of payment of any Accounts Receivable
or any of the Pledged Debt, compromise, compound or settle the same for less
than the full amount thereof or allow any credit or discount whatsoever thereon,
other than extensions, credits, discounts, compromises or settlements granted or
made in the ordinary course of business and consistent with its current

 

 

 

  

practices and in accordance with such prudent and standard practices used in
industries that are the same as or similar to those which the Borrower is
engaged.

 

(i)          The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 6.02 of the Credit Agreement, which
insurance shall be against all risks. The Grantors shall not modify any such
insurance or reduce amounts payable thereunder without the consent of the
Lender. On or before the date that is fourteen (14) days following the date
hereof, all policies covering such insurance (i) shall contain a standard loss
payable clause and shall name the Lender for the ratable benefit of the Lender
as sole loss payee in respect of each claim relating to the Collateral and
resulting in a payment thereunder and (ii) shall be indorsed to provide, in
respect of the interests of the Lender, that (A) the Lender shall be an
additional insured, (B) 30 days’ prior written notice of any cancellation
thereof shall be given to the Lender and (C) in the event that any Grantor at
any time or times shall fail to pay any premium in whole or part relating
thereto, the Lender may, in its sole discretion, pay such premium. Each Grantor
irrevocably makes, constitutes and appoints the Lender (and all officers,
employees or agents designated by the Lender) as such Grantor’s true and lawful
agent (and attorney-in-fact) for the purpose, during the continuance of an Event
of Default, of making, settling and adjusting claims in respect of Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Lender may, without waiving or releasing
any obligation or liability of the Grantors hereunder or any Event of Default,
in its sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as the Lender deems
advisable. All sums disbursed by the Lender in connection with this paragraph,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the Lender
and shall be additional Obligations secured hereby.

 

(j)          Each Grantor shall: (i) for each Trademark material to the conduct
of such Grantor’s business, (A) maintain (and shall cause each of its licensees
to maintain) such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (B) maintain (and shall cause each of its licensees to
maintain) the quality of products and services offered under such Trademark, (C)
display (and shall cause each of its licensees to display) such Trademark with
notice of federal or foreign registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law and (D) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party valid and legal rights; (ii) notify the Lender promptly if it knows or has
reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Intellectual Property,
its right to register the same, or to keep and maintain the same; (iii) promptly
inform the Lender in the event that it shall, either itself or through any
agent, employee, licensee or designee, file an application for any Intellectual
Property (or for the registration of any Patent, Trademark or Copyright) with
the United States Patent and Trademark

 

 

 

  

Office, United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, and, upon request of the Lender, execute and deliver any
and all agreements, instruments, documents and papers as the Lender may request
to evidence the Lender’s security interest in such Patent, Trademark or
Copyright, and each Grantor hereby appoints the Lender as its attorney-in-fact
to execute and file upon the occurrence and during the continuance of an Event
of Default such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable; and (iv) take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks or Copyrights (and to obtain the relevant grant or
registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of such Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties. In the event that any Grantor
has reason to believe that any Collateral consisting of a Patent, Trademark or
Copyright material to the conduct of any Grantor’s business has been or is about
to be infringed, misappropriated or diluted by a third party, such Grantor
promptly shall notify the Lender and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Collateral. Upon and during the continuance of an Event of Default,
each Grantor shall use its best efforts to obtain all requisite consents or
approvals by the licensee of each Copyright License, Patent License or Trademark
License to effect the assignment of all of such Grantor’s right, title and
interest thereunder to the Lender or its designee.

 

Section 6.             Certain Rights as to the Collateral; Attorney-In-Fact

 

(a)          So long as no Event of Default shall have occurred and be
continuing:

 

(i)          Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Security Agreement and the other
Loan Documents, provided that such Grantor shall not exercise or refrain from
exercising any such right without the prior written consent of the Lender if
such action or inaction would have a material adverse effect on the value of the
Collateral, or any part thereof, or the validity, priority or perfection of the
security interests granted hereby or the remedies of the Lender hereunder.

 

(ii)         Each Grantor shall be entitled to receive and retain any and all
dividends, principal, interest and other distributions paid in respect of the
Collateral to the extent not prohibited by this Security Agreement or the other
Loan Documents, provided that any and all (A) dividends, principal, interest and
other distributions paid or payable other than in cash in respect of, and
instruments (other than checks in payment of cash dividends) and other Property
received, receivable or otherwise distributed in respect of, or in exchange for,
Collateral, (B) dividends and other distributions paid or payable in cash in
respect of any Collateral in

 

 

 



 

connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Collateral, shall be, and shall forthwith be delivered to the Lender to be held
as, Collateral and shall, if received by such Grantor, be received in trust for
the benefit of the Lender, be segregated from the other Property of such
Grantor, and be forthwith delivered to the Lender as Collateral in the same form
as so received (with any necessary indorsement or assignment).

 

(iii)        The Lender shall execute and deliver (or cause to be executed and
delivered) to the Grantors, at the Grantors’ expense) all such proxies and other
instruments as the Grantors may reasonably request for the purpose of enabling
the Grantors to exercise the voting and other rights which it is entitled to
exercise pursuant to clause (i) above and to receive the dividends, principal or
interest payments, or other distributions which it is authorized to receive and
retain pursuant to clause (ii) above.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          All rights of each Grantor to (A) exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) shall, upon notice to such Grantor by the Lender, cease and (B)
receive the dividends, principal and interest payments and other distributions
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall automatically cease, and all such rights shall thereupon become
vested in the Lender, which shall thereupon have the right, but not the
obligation, to exercise such voting and other consensual rights and to receive
and hold as Collateral such dividends, principal or interest payments and
distributions.

 

(ii)         All dividends, principal and interest payments and other
distributions which are received by any Grantor contrary to the provisions of
Section 6(b)(i) shall be received in trust for the benefit of the Lender, shall
be segregated from other funds of such Grantor and shall be forthwith paid over
to the Lender as Collateral in the same form as so received (with any necessary
indorsement).

 

(c)          In the event that all or any part of the securities or instruments
constituting the Collateral are lost, destroyed or wrongfully taken while such
securities or instruments are in the possession of the Lender, the Grantors
shall cause the delivery of new securities or instruments in place of the lost,
destroyed or wrongfully taken securities or instruments upon request therefor by
the Lender without the necessity of any indemnity bond or other security or
indemnity therefor customary for security agreements similar to this Security
Agreement.

 

(d)          Each Grantor hereby irrevocably appoints the Lender such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time at any time when an
Event of Default exists, in the Lender’s discretion, to take any action and to
execute any instrument which the Lender may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including, without
limitation:

 

 

 

  

(i)          to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral, and to receive, indorse, and collect any
drafts or other chattel paper, instruments and documents in connection
therewith,

 

(ii)         to file any claims or take any action or institute any proceedings
which the Lender may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Lender with respect to
any of the Collateral, and

 

(iii)        to receive, indorse and collect all instruments made payable to
such Grantor representing any dividend, principal payment, interest payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same. The powers granted to the Lender under this Section
constitute a power coupled with an interest which shall be irrevocable by such
Grantor and shall survive until all of the Obligations have been indefeasibly
paid in full in cash.

 

(e)          If any Grantor fails to perform any agreement contained herein, the
Lender may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Lender incurred in connection therewith shall be
payable by the Grantors under Section 9.

 

(f)          The powers conferred on the Lender hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Lender
shall have no duty as to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Lender accords its own property.

 

Section 7.             Remedies upon Default

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, each of the Grantors shall deliver each item of Collateral to the
Lender on demand, and the Lender shall have in any jurisdiction in which
enforcement hereof is sought, in addition to any other rights and remedies, the
rights and remedies of a secured party under the NYUCC or the UCC of any
jurisdiction in which the Collateral is located, including, without limitation,
the right, with or without legal process (to the extent permitted by law) and
with or without prior notice or demand for performance, to take possession of
the Collateral and without liability for trespass (to the extent permitted by
law) to enter any premises where the Collateral may be located for the purpose
of taking possession of or removing the Collateral (and for that purpose the
Lender may, so far as the Grantors can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the Collateral
therefrom) and, generally, to exercise any and all rights afforded to a secured
party under the UCC or other applicable law. Without limiting the generality of
the foregoing, each of the Grantors agrees that the Lender shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral, at public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Lender shall deem appropriate. Each such purchaser at any
such sale shall hold the property sold absolutely, free from any claim or

 

 

 

  

right on the part of any Grantor, and each of the Grantors hereby waives (to the
extent permitted by law) all rights of redemption, stay, valuation and appraisal
which such Grantor or now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

(b)          Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Lender shall give to the Borrower at least ten days prior written notice of the
time and place of any public sale of Collateral or of the time after which any
private sale or any other intended disposition is to be made. Each Grantor
hereby acknowledges that ten days prior written notice of such sale or sales
shall be reasonable notice. Each Grantor hereby waives any and all rights that
it may have to a judicial hearing in advance of the enforcement of any of the
Lender’s rights hereunder, including, without limitation, the right of the
Lender following an Event of Default to take immediate possession of the
Collateral and to exercise its rights with respect thereto.

 

(c)          Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Lender may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Lender may (in its sole and absolute discretion) determine. The
Lender shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Lender until the sale price is paid by the purchaser or purchasers thereof, but
the Lender shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by applicable law, private) sale made
pursuant to this Section, the Lender may bid for or purchase, free from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to the Lender from any Grantor as a credit
against the purchase price, and the Lender may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, (i) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (ii) the Lender shall be free to carry out such sale pursuant to
such agreement and (iii) none of the Grantors shall be entitled to the return of
the Collateral or any portion thereof subject thereto, notwithstanding the fact
that after the Lender shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the Lender
may proceed by a suit or suits at law or in equity to foreclose upon the
Collateral and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

 

 

 

  

(d)          Any sale pursuant to the provisions of this Section 7 shall be
deemed to conform to commercially reasonable standards as provided in Section
9-610 of the NYUCC or the UCC of any other jurisdiction in which Collateral is
located or any other requirement of applicable law. Without limiting the
foregoing, each Grantor agrees and acknowledges that, to the extent that
applicable law imposes duties on the Lender to exercise remedies in a
commercially reasonable manner, it shall be commercially reasonable for the
Lender to do any or all of the following: (i) fail to incur expenses deemed
significant by the Lender to prepare Collateral for disposition or otherwise to
complete raw materials or work in process into finished goods or other finished
products for disposition; (ii) fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) fail to exercise
collection remedies against Account Debtors or other persons obligated on
Collateral or to remove Liens on any Collateral, (iv) exercise collection
remedies against Account Debtors and other persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists, (v) advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature, (vi) contact other Persons, whether or not in the same business as the
Grantors, for expressions of interest in acquiring all or any portion of the
Collateral, (vii) hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the Collateral is of a specialized
nature, (viii) dispose of Collateral utilizing Internet sites that provide for
the auction of assets of the types included in the Collateral or that have
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) disclaim dispositions of warranties, (x) purchase (or fail to purchase)
insurance or credit enhancements to insure the Lender against risk of loss,
collection or disposition of Collateral or to provide to the Lender a guaranteed
return from the collection or disposition of Collateral, or (xi) to the extent
deemed appropriate by the Lender, obtain the services of other brokers,
investment Lenderers, consultants and other professionals to assist the Lender
in the collection or disposition of any of the Collateral. Nothing in this
Section 7 shall be construed to grant any rights to the Grantors or to impose
any duties on the Lender that would not have been granted or imposed by this
Security Agreement or applicable law in the absence of this Section 7 and the
parties hereto acknowledge that the purpose of this Section 7 is to provide
non-exhaustive indications of what actions or omissions by the Lender would be
deemed commercially reasonable in the exercise by the Lender of remedies against
the Collateral and that other actions or omissions by the Lender shall not be
deemed commercially unreasonable solely on account of not being set forth in
this Section 7.

 

(e)          For the purpose of enabling the Lender to exercise rights and
remedies under this Section, each Grantor hereby grants to the Lender an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Lender shall be
exercised, at the option of the Lender, upon the occurrence and during the
continuation of an Event of Default and the Obligations having become due and
payable; provided that any license, sub-license or other transaction entered
into by the Lender in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of

 

 

 



 

an Event of Default. Any royalties and other payments received by the Lender
shall be applied in accordance with Section 8.

 

Section 8.          Application of Proceeds of Sale

 

The Lender shall apply the proceeds of any collection or sale of the Collateral,
as well as any Collateral consisting of cash, first, to the payment of all costs
and expenses incurred by the Lender in connection with such collection or sale
or otherwise in connection with this Security Agreement, any other Loan Document
or any of the Obligations, including all court costs and the reasonable fees and
expenses of their respective agents and legal counsel, the repayment of all
advances made by the Lender hereunder or under any other Loan Document on behalf
of any Grantor and any other costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document,
second, to the payment in full of the Obligations, and third, to the Grantors,
their respective successors or assigns, or as a court of competent jurisdiction
may otherwise direct. The Lender shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Security Agreement. Upon any sale of the Collateral by the Lender (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Lender or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the Lender
or such officer or be answerable in any way for the misapplication thereof.

 

Section 9.             Reimbursement of the Lender

 

(a)          Each of the Grantors shall, jointly with the other Grantors and
severally, pay upon demand to the Lender the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of
counsel and of any experts or agents, that the Lender may incur in connection
with (i) the administration of this Security Agreement relating to such Grantor
or any of its property, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral owned or held
by or on behalf of such Grantor, (iii) the exercise, enforcement or protection
of any of the rights of the Lender hereunder relating to such Grantor or any of
its property or (iv) the failure by such Grantor to perform or observe any of
the provisions hereof.

 

(b)          Without limitation of its indemnification obligations under the
other Loan Documents, each of the Grantors shall, jointly with the other
Grantors and severally, indemnify the Lender and its directors, officers,
employees, advisors, agents, successors and assigns (each an “Indemnitees”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
other charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery by such Grantor of this Security Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by such Grantor of its obligations under the Loan Documents and the
other transactions contemplated thereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims,

 

 

 

  

damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c)          Any amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Loan Documents. The provisions of
this Section shall remain operative and in full force and effect regardless of
the termination of this Security Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Security Agreement or any other Loan Document or any investigation made by
or on behalf of the Lender. All amounts due under this Section shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 3.01(b) of the Credit Agreement.

 

Section 10.          Waivers; Amendment

 

(a)          No failure or delay of the Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Security Agreement or any other Loan Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Grantor in any
case shall entitle such Grantor to any other or further notice or demand in
similar or other circumstances.

 

(b)          Neither this Security Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
by, between or among the Lender and the other parties hereto with respect to
which such waiver, amendment or modification is to apply.

 

Section 11.          Securities Laws

 

In view of the position of the Grantors in relation to the Pledged Securities,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Pledged Securities
permitted hereunder. Each of the Grantors understands that compliance with the
Federal securities laws might very strictly limit the course of conduct of the
Lender if the Lender were to attempt to dispose of all or any part of the
Pledged Securities, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Securities could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Lender in any attempt to dispose of all or part of the Pledged Securities
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. Each of the Grantors recognizes that in light of
such

 

 

 

  

restrictions and limitations, the Lender may, with respect to any sale of the
Pledged Securities, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Securities for their own account, for
investment, and not with a view to the distribution or resale thereof. Each of
the Grantors acknowledges and agrees that in light of such restrictions and
limitations, the Lender, in its sole and absolute discretion, (i) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Securities, or any part thereof, shall have been filed
under the Federal securities laws and (ii) may approach and negotiate with a
single potential purchaser to effect such sale. Each of the Grantors
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Lender shall incur no
responsibility or liability for selling all or any part of the Pledged
Securities at a price that the Lender, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Lender sells.

 

Section 12.         Security Interest Absolute

 

All rights of the Lender hereunder, the Security Interest and all obligations of
each of the Grantors hereunder shall be absolute and unconditional irrespective
of (a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument relating to any of the foregoing, (c) any exchange, release or
non-perfection of any Lien on any other collateral, or any release or amendment
or waiver of, or consent under, or departure from, any guaranty, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or in respect of this Security Agreement
or any other Loan Document other than the indefeasible payment of the
Obligations in full in cash.

 

Section 13.         Notices

 

All communications and notices hereunder shall be in writing and given as
provided in Section 9.02 of the Credit Agreement. All communications and notices
hereunder to the Borrower shall be given to it at the address for notices set
forth in such Section, and all communications and notices hereunder to any other
Grantor shall be given to it at the address for notices set forth on Schedule 1.

 

Section 14.         Binding Effect; Several Agreement; Assignments

 

Whenever in this Security Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party; and all covenants, promises and agreements by or on behalf of any Grantor
that are contained in this Security

 

 

 

 

Agreement shall bind and inure to the benefit of each party hereto and its
successors and assigns. This Security Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Lender and a counterpart hereof shall have been executed
on behalf of the Lender, and thereafter shall be binding upon such Grantor, the
Lender and its successors and assigns, and shall inure to the benefit of such
Grantor, the Lender and its successors and assigns, except that none of the
Grantors shall have the right to assign its rights or obligations hereunder or
any interest herein or in the Collateral (and any such attempted assignment
shall be void), except as expressly contemplated by this Security Agreement or
the other Loan Documents. This Security Agreement shall be construed as a
separate agreement with respect to each of the Grantors and may be amended,
modified, supplemented, waived or released with respect to any Grantor without
the approval of any other Grantor and without affecting the obligations of any
other Grantor hereunder.

 

Section 15.           Survival of Agreement; Severability

 

(a)          All covenants, agreements, representations and warranties made by
the Grantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Security Agreement or any other
Loan Document shall be considered to have been relied upon by the Lender and
shall survive the execution and delivery of any Loan Documents and the making of
any Loan or other extension of credit, regardless of any investigation made by
the Lender or on their behalf and notwithstanding that the Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended under the Credit Agreement, and shall continue
in full force and effect until this Security Agreement shall terminate.

 

(b)          In the event any one or more of the provisions contained in this
Security Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 16.           GOVERNING LAW

 

THIS SECURITY AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES UNDER THIS
SECURITY AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

Section 17.         Counterparts

 

This Security Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one contract (subject to Section 14), and shall become effective
as provided in Section 14. Delivery

 

 

 

  

of an executed counterpart of this Security Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Security Agreement.

 

Section 18.         Headings

 

Section headings used herein are for convenience of reference only, are not part
of this Security Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Security Agreement.

 

Section 19.           JURISDICTION, ETC.

 

(a)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK COUNTY, NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS
RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR
BY MAIL IN THE MANNER PROVIDED FOR IN SECTION 14 HEREOF.

 

(b)          EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL
COURT SITTING IN NEW YORK CITY. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

 

  

Section 20.           WAIVER OF TRIAL BY JURY

 

(a)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 21.         Additional Grantors

 

Upon execution and delivery after the date hereof by the Lender and a Subsidiary
of an instrument in the form of Annex 1, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any Grantor hereunder. The rights and obligations of each of the
Grantors hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  XPRESSPA HOLDINGS, LLC         By: /s/ Marisol Binn   Name: Marisol Binn  
Title: President

 

 

 

 

 

  Spa Products Import & Distribution Co., LLC   Spa Products Wholesaling, LLC  
XpresSpa at Term. 4 JFK, LLC   XpresSpa DFW Kiosk, LLC   XpresSpa Franchising,
LLC   XpresSpa Houston Intercontinental, LLC   XpresSpa JFK Terminal 1, LLC  
XpresSpa JFK Terminal 5, LLC   XpresSpa JFK Terminal 7, LLC   XpresSpa JFK
Terminal 8, LLC   XpresSpa John Wayne Airport, LLC   XpresSpa LaGuardia Terminal
B, LLC   XpresSpa Las Vegas Airport, LLC   XpresSpa LAX Airport, LLC   XpresSpa
Mobile Services, LLC   XpresSpa MSP Airport, LLC   XpresSpa Online Shopping, LLC
  XpresSpa Orlando, LLC   XpresSpa Philadelphia Airport, LLC   XpresSpa
Pittsburgh A, LLC   XpresSpa Raleigh-Durham Intl, LLC   XpresSpa S.F.
International, LLC   XpresSpa Salt Lake City, LLC   XpresSpa Washington Dulles,
LLC   XpresSpa Washington Reagan, LLC

 

  By: /s/  Marisol Binn   Name: Marisol Binn   Title: President

 

Marisol Binn, as President of all of the aforementioned entities, has executed
this Security Agreement and intending that all entities above named are bound
and are to be bound by the one signature as if he had executed this Security
Agreement separately for each of the above named entities.

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

  XPRESSPA HOLDINGS, LLC         By: /s/ Marisol Binn   Name: Marisol Binn  
Title: President

 

 

 



 

  Spa Products Import & Distribution Co., LLC   Spa Products Wholesaling, LLC  
XpresSpa at Term. 4 JFK, LLC   XpresSpa DFW Kiosk, LLC   XpresSpa Franchising,
LLC   XpresSpa Houston Intercontinental, LLC   XpresSpa JFK Terminal 1, LLC  
XpresSpa JFK Terminal 5, LLC   XpresSpa JFK Terminal 7, LLC   XpresSpa JFK
Terminal 8, LLC   XpresSpa John Wayne Airport, LLC   XpresSpa LaGuardia Terminal
B, LLC   XpresSpa Las Vegas Airport, LLC   XpresSpa LAX Airport, LLC   XpresSpa
Mobile Services, LLC   XpresSpa MSP Airport, LLC   XpresSpa Online Shopping, LLC
  XpresSpa Orlando, LLC   XpresSpa Philadelphia Airport, LLC   XpresSpa
Pittsburgh A, LLC   XpresSpa Raleigh-Durham Intl, LLC   XpresSpa S.F.
International, LLC   XpresSpa Salt Lake City, LLC   XpresSpa Washington Dulles,
LLC   XpresSpa Washington Reagan, LLC

  

  By: /s/ Marisol Binn   Name: Marisol Binn   Title: President

 

Marisol Binn, as President of all of the aforementioned entities, has executed
this Security Agreement and intending that all entities above named are bound
and are to be bound by the one signature as if he had executed this Security
Agreement separately for each of the above named entities.

 

 

 

  

ROCKMORE INVESTMENT MASTER FUND LTD.         By:

/s/ Bruce Bernstein 

  Name: Bruce Bernstein   Title: Managing Partner  

 

 

 

 

